Citation Nr: 0422800	
Decision Date: 08/19/04    Archive Date: 08/24/04

DOCKET NO.  01-06 137A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a psychiatric 
disorder, to include as secondary to service-connected 
alopecia areata.

3.  Entitlement to an increased rating for alopecia areata, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant-Veteran

ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from November 1989 to 
November 1994.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which, among other things, denied 
entitlement to service connection for back muscle strain.  
The Board notes that all other issues appealed from the April 
1999 rating decision have been withdrawn by the veteran and 
are no longer before the Board for adjudication.

This matter also comes before the Board on appeal from a 
March 2001 rating decision which continued a 10 percent 
rating for alopecia areata, and from an October 2002 rating 
decision which denied entitlement to service connection for a 
psychiatric disorder.

The Board notes at this juncture that the veteran submitted 
an application for VA compensation benefits in May 1999 
seeking entitlement to service connection for hypothyroidism, 
an irritable bowel syndrome, deep vein thrombosis, leg 
cramps, and for anemia.  The RO denied all of these claims as 
not well-grounded in a July 1999 rating decision.  In May 
2003, however, the veteran's representative requested that 
the issue of entitlement to service connection for anemia be 
developed and considered by the RO.  Because this issue is 
not properly before the Board for adjudication, it is 
referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

REMAND

The record shows that the veteran requested entitlement to 
service connection for back pain in her original application 
for VA compensation benefits submitted in August 1998, that 
she requested a higher rating for her service-connected 
alopecia in December 2000, and she submitted a claim of 
entitlement to service connection for a psychiatric disorder 
as secondary to service-connected alopecia in April 2002.  
All three claims were denied and are now before the Board for 
appellate consideration.

In November 2000, during the pendency of the veteran's 
appeal, the Veterans Claims Assistance Act of 2000 (the 
VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. §§ 5100 to 5107 (West 2002)) (VCAA) 
was signed into legislation.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  The VCAA 
redefined the obligations of VA with respect to its duty to 
notify a claimant of his rights and responsibilities in 
substantiating a claim and the obligations of VA with respect 
to its duty to assist a claimant in the development of a 
claim.  Additionally, judicial precedent requires that VA 
advise a claimant not only of his own responsibilities with 
respect to gathering evidence, but of VA's responsibilities 
in obtaining specific evidence on behalf of a claimant.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

A review of the record shows that the veteran was at no time 
advised of the change in the law or of his rights and 
responsibilities under the VCAA with respect to the issues of 
entitlement to service connection for a back disability and 
for entitlement to an increased rating for alopecia.  He was 
advised of the VCAA in conjunction with his claim of 
entitlement to service connection for a psychiatric disorder, 
but was not instructed on the evidence necessary to 
substantiate a claim of entitlement to service connection on 
a secondary basis.  As such, the Board finds that the veteran 
has not been provided sufficient notice of his rights and 
responsibilities under the VCAA.  Unfortunately, the Board 
does not have the authority to cure the procedural defect 
presented in this case.  See Disabled  American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  Accordingly, this matter must be remanded to the RO 
so that proper notice may be given to the veteran and any 
additional development deemed necessary to assist the veteran 
in substantiating her claims may be performed.

The record also reflects that the veteran's claim of 
entitlement to service connection for back pain was developed 
as a low back disability.  At her video conference before the 
Board in September 2003, however, the veteran specifically 
asserted that it was her thoracic spine that was injured 
during service and requested that the claim be further 
developed to determine if the thoracic pain experienced may 
be service connected as related to the same injury that 
caused her service-connected cervical spine disorder.  She 
also testified before the Board that she related having back 
pain during gynecologic treatment at the VA Medical Center in 
New Orleans, but did not seek treatment specifically for her 
mid-back pain.  

The veteran underwent VA examination in January 1999 and a VA 
examiner diagnosed back pain due to musculoligamental strain.  
Unfortunately, the examiner did not render an opinion as to 
whether it was at least as likely as not that any back 
disability had its origin during service.  Accordingly, the 
claim of entitlement to service connection for a back 
disability must also be remanded for additional development 
of the medical record.

At the veteran's video conference before the Board, she also 
requested that her service-connected alopecia be evaluated as 
a disfigurement as opposed to being evaluated analogously to 
eczema.  It is noted that in a December 2002 Supplemental 
Statement of the Case, the veteran was advised of new 
regulations with specific rating criteria for alopecia.  She 
was informed at that time that she did not meet the criteria 
for a compensable evaluation under the new rating schedule 
for alopecia, but that the 10 percent rating initially 
assigned would be continued under the criteria originally 
applied.  The veteran was not advised of the rating criteria 
for disfigurement of the head, face or neck.

The record also reflects that the veteran underwent VA 
examination with a psychiatrist in December 1998 and was 
determined to have a mild anxiety disorder.  An opinion as to 
the etiology of that disorder was not rendered.  In April 
2002, she submitted a statement from a private psychiatrist 
who opined that the veteran experienced symptoms commonly 
observed in patients who suffer body dysmorphic disorder and 
that the symptoms caused undue anxiety and problems with 
social milieu almost to the point of producing a social 
phobia.  The inference is that the veteran has a body 
dysmorphic disorder due to her service-connected alopecia, 
but such a diagnosis was not rendered by the private 
psychiatrist.  Upon VA examination in October 2002, an Axis I 
diagnosis is not rendered.

The veteran questions the October 2002 VA examination report, 
specifically the qualifications of the examiner who is not 
identified as a psychiatrist.  Based on the medical evidence 
of record relating to the presence of a psychiatric disorder, 
the Board finds that the medical evidence is insufficient 
upon which to render a final decision.  Thus, the claim of 
entitlement to service connection for a psychiatric disorder 
must also be remanded for additional development of the 
medical record.

The veteran is hereby notified that it is her responsibility 
to report for scheduled examinations and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claims.  38 C.F.R. §§ 3.158 and 3.655 (2003).  

Therefore, this matter is remanded for the following action:

1.  As the veteran has not received any 
notice letter pursuant to the VCAA with 
respect to the claims of entitlement to 
service connection for a back disorder 
and entitlement to an increased rating 
for alopecia, and she received 
insufficient notice with respect to her 
claim of secondary service-connection, 
the RO must review the claims file and 
ensure that all VCAA notice obligations 
have been satisfied in accordance with 38 
U.S.C.A. Sections 5102, 5103, and 5103A.  
The veteran must also be given notice of 
the rating criteria for disfigurement of 
the head, face and neck.

2.  The RO should obtain all VA treatment 
records not already associated with the 
claims folder, which appear to be records 
dated from January 1995 to December 1998 
and from November 2002 forward.  These 
records should include all gynecologic 
treatment records as the veteran 
testified that she related having 
continuing back pain while receiving 
gynecologic treatment.  All treatment 
records should be associated with the 
claims folder.

3.  After the requested development has 
been performed, the RO should schedule 
the veteran for an orthopedic 
examination.  The examiner should be 
supplied with the veteran's claims folder 
and requested to comment on the veteran's 
in-service fall and subsequent treatment 
of mid-back pain.  The examiner should 
perform all appropriate clinical tests 
and render all diagnoses of back 
disability.  The examiner should also be 
requested to state whether any currently 
diagnosed back disorder is more likely 
than not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) related to a 
disease or injury experienced during 
service.  All opinions expressed must be 
supported by complete rationale.

4.  After the requested development has 
been performed, the RO should schedule 
the veteran for an examination with a 
psychiatrist.  The examiner should be 
supplied with the veteran's claims folder 
and requested to comment on the December 
1998 diagnosis of an anxiety disorder and 
the April 2002 comments of the veteran's 
private psychiatrist.  The examiner 
should be requested to perform all 
necessary testing and render all 
appropriate diagnoses.  The examiner 
should also be requested to render an 
opinion as to whether any diagnosed 
psychiatric disability is proximately due 
to or the result of the veteran's 
alopecia.  All opinions expressed must be 
supported by complete rationale.

5.  After the requested development has 
been performed, the RO should schedule 
the veteran for a dermatology 
examination.  The examiner should be 
supplied with the veteran's claims folder 
and requested to comment on the veteran's 
assertion that she is disfigured by the 
loss of hair.  The examiner should be 
requested to report on all aspects of the 
veteran's alopecia including whether or 
not she experiences any scarring, skin 
hypo- or hyperpigmentation, abnormal skin 
texture, skin induration or 
inflexibility, and whether there is any 
underlying soft tissue missing.  All 
opinions expressed must be supported by 
complete rationale.

6.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  In addition to 
considering rating criteria for alopecia 
and eczema, the RO should specifically 
consider the veteran's request to have 
her alopecia rated as a disfigurement.  
If the benefits sought are not granted, 
the veteran and his representative should 
be furnished a Supplemental Statement of 
the Case and afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.


The purpose of this REMAND is to cure a procedural defect and 
obtain additional development.  The Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The veteran is free to submit any 
additional evidence and/or argument she desires to have 
considered in connection with her current appeal.  No action 
is required of the veteran until she is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other 
appropriate action must be handled in an expeditious manner.  
See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).




	                  
_________________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




